OPINION OF THE COURT
PER CURIAM:
This is an appeal from appellant’s second conviction of second degree murder which arose from the killing of the deceased on October 13, 1973.1 Appellant raises nine issues in this appeal, all of which are without merit except the ninth, which was waived.
1) That the trial court,erred in refusing to sustain appellant’s demurrer;
2) That the trial court erred in admitting statements which, appellant claims, were hearsay;
3) That the trial court erred in denying appellant’s motion for a mistrial;
*6214) That the trial court erred in denying appellant’s motion for a change of venue;
5) That the appellant’s case was prejudiced by a remark made by the District Attorney which, appellant claims, adversely commented on appellant’s failure to testify;
6) That the trial court erred in its response to a juror’s question concerning aiding and abetting;
7) That the trial court erred in refusing two of appellant’s points for charge;
8 and 9)
That the trial court erred in its charge by stating facts which, appellant claims, had no basis in the record.
Judgment of sentence affirmed.

. This Court reversed appellant’s first conviction. 465 Pa. 515, 351 A.2d 214 (1976).